


Exhibit 10.4

 

FORM OF PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

(United States-Based Employee Form)

 

This AGREEMENT (the “Agreement”) is dated as of                               
by and between GEORGIA GULF CORPORATION, a Delaware corporation (together with
any Subsidiaries, as applicable, the “Company”), and              (“Grantee” or
“You”).

 

1.             Grant of PRSUs.   Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Company’s [2009] [2011]
Equity and Performance Incentive Plan  (the “Plan”), the Company has granted to
Grantee, as of                       (the “Date of Grant”), an award of
performance-based Restricted Stock Units (otherwise referred to in this
Agreement as “Performance Restricted Stock Units” or “PRSUs”), payment of which
depends on the Company’s performance as set forth in the table below.   Each
Performance Restricted Stock Unit shall represent the contingent right to
receive one share of Common Stock.  In addition to other conditions described
below, your right to receive all or any portion of the PRSUs is contingent upon
the volume weighted average Market Value Per Share of the Company’s Common Stock
for the forty-five trading days immediately following the public release of the
Company’s earnings for                           (the “Average Stock Price”) as
follows:

 

 

Average Stock Price

 

PRSUs Earned

 

 

$                         or greater

 

                  

 

 

Between $               and $                             *

 

* the number of PRSUs earned will be calculated by mathematical straight-line
interpolation.

 

 

$                             

 

                  

 

 

$                   or less

 

0

 

 

2.             Restrictions on Transfer of PRSUs.   The PRSUs may not be
transferred, sold, pledged, exchanged, assigned or otherwise encumbered or
disposed of by Grantee.  Any purported transfer, encumbrance or other
disposition of the PRSUs that is in violation of this Agreement shall be null
and void, and the other party to any such purported transaction shall not obtain
any rights to or interest in the PRSUs.

 

3.             Conditions; Determination of Earned Award.  Except as otherwise
provided herein, Grantee’s right to receive shares of Common Stock upon
settlement of PRSUs is contingent upon his or her remaining in the continuous
employ of the Company or a Subsidiary until                           (the
“Vesting Date”).  As soon as practicable on or after the Vesting Date, the
[Board] Committee shall determine the Average Stock Price and shall determine
the number of PRSUs that shall have become earned hereunder.  Subject to the
terms of the Plan, before any PRSUs are settled, the [Board] Committee shall
make a determination that the performance conditions set forth in this Agreement
have been satisfied.

 

4.             Effect of Change in Control.  In the event a Change in Control
occurs prior to the Vesting Date and while Grantee is an employee of the Company
or any Subsidiary, the PRSUs covered by this Agreement shall become earned as
provided in the following sentence if, in connection with such Change in
Control, the successor corporation does not assume the obligations of the
Company under this Agreement or provide Grantee with a substitute award with
rights equivalent to the rights provided under this Agreement.  The number of
PRSUs earned by reason of a Change in Control shall be as set forth above in
Section 1; provided, that the “Vesting Date” with respect to such event shall be
the date of the consummation of the Change in Control (the “Change in Control
Date”) and the “Average Stock Price” with respect to such event shall be the
Market Value Per Share of the Company’s Common Stock as of the Change in Control
Date.

 

1

--------------------------------------------------------------------------------


 

Subject to the following sentence, if the obligations of the Company under this
Agreement remain unchanged or if the successor corporation assumes the
obligations of the Company under this Agreement or provides Grantee with a
substitute award with rights equivalent to the rights provided under this
Agreement, then no such acceleration shall apply and the terms of this Agreement
shall apply to the assumed or substitute award, except as may otherwise be
provided in a written agreement between Grantee and the Company; provided, that
if the Company is not the surviving corporation following the Change in Control,
the Average Stock Price shall be determined with respect to the market value of
the common shares of stock of the successor corporation, as may be adjusted in
accordance with Section [10] [12] of the Plan.

 

Notwithstanding the foregoing, if, following a Change in Control, (i) the
obligations of the Company under this Agreement remain unchanged or the
successor corporation assumes the obligations of the Company under this
Agreement or provides Grantee with a substitute award with rights equivalent to
the rights provided under this Agreement and (ii) after the Change in Control,
but prior to the Vesting Date, the Company, the successor corporation or any
subsidiary of either terminates Grantee’s employment without Cause or Grantee
terminates his or her employment for Good Reason, then a number of PRSUs (or a
number of units subject to a substitute award) shall become earned as set forth
in Section 1; provided, that the “Vesting Date” with respect to such event shall
be the date of termination of Grantee’s employment (the “Termination of
Employment Date”) and the “Average Stock Price” with respect to such event shall
be the volume-weighted Market Value Per Share of the Company’s Common Stock (or
the successor corporation’s common shares of stock) for the forty-five trading
days immediately preceding the Termination of Employment Date.

 

As used in this Agreement, the following terms shall be defined as follows:

 

“Cause” shall mean Grantee shall have committed prior to termination of
employment any of the following acts:  (i) an intentional act of fraud,
embezzlement, theft, or any other material violation of law in connection with
Grantee’s duties or in the course of Grantee’s employment; (ii) intentional
wrongful damage to material assets of the Company; (iii) intentional wrongful
disclosure of material confidential information of the Company; (iv) intentional
wrongful engagement in any competitive activity that would constitute a material
breach of the duty of loyalty; or (v) intentional breach of any stated material
employment policy of the Company. Any determination of whether Grantee’s
employment was terminated for Cause shall be made by the [Board] Committee,
whose determination shall be binding and conclusive.

 

“Good Reason” shall mean: (i) the Company or any Subsidiary reduces Grantee’s
total compensation or total compensation potential by a material amount, except
to the extent the Company or Subsidiary has instituted a reduction applicable to
all senior executives of the Company or (ii) any attempted relocation of
Grantee’s place of employment to a location more than 150 miles from the
location of such employment on the date of such attempted relocation; provided,
that the Grantee’s termination shall only constitute a termination for Good
Reason hereunder if (x) the Grantee provides the Company with a notice of
termination within 90 days after the initial existence of the facts or
circumstances constituting Good Reason, (y) the Company has failed to cure such
facts or circumstances within 30 days after receipt of the notice of
termination, and (z) the date of termination occurs no later than 120 days after
the initial occurrence of the facts or circumstances constituting Good Reason.

 

5.             Forfeiture of PRSUs.  Except as provided in Section 4 or as the
[Board] Committee may determine on a case-by-case basis, subject to the terms of
the Plan, at such time as Grantee ceases to be continuously employed by the
Company before the Vesting Date, any PRSUs that have not theretofore been earned
hereunder shall be forfeited.

 

6.             Qualifying Retirement.  Notwithstanding the foregoing, a Grantee
shall be treated as being in the continuous employ of the Company for purposes
hereof and earning of the PRSUs shall continue if and only for so long as all of
the following conditions are met: (i) Grantee’s employment was terminated,
including by reason of death, disability or retirement, other than by the
Company for Cause; (ii) at the time such employment was terminated, Grantee had
attained the age of 55; (iii) at the time such employment was terminated,
Grantee’s age, when added to the number of years of continuous employment of
such Grantee by the Company, equaled or exceeded seventy (70); and (iv) Grantee
does not engage in any Detrimental Activity (together, a “Qualifying
Retirement”).

 

2

--------------------------------------------------------------------------------


 

Upon a finding by the [Board] Committee that Grantee has met the conditions for
a Qualifying Retirement and has engaged in any Detrimental Activity during the
period of time beginning when such conditions are first met and ending when all
rights under this Agreement terminate, and forthwith upon notice of such
finding, Grantee shall forfeit all PRSUs that have not been earned, and Grantee
hereby expressly agrees that the Company may exercise any and all other rights
available to it under the Plan.

 

7.             Payment of PRSUs.  At such time as the PRSUs shall be measured
and shall become earned as specified herein, the shares of Common Stock
underlying such PRSUs shall be transferred to Grantee as soon as practicable
after the appropriate Vesting Date, and in all events by March 15 of the year
following the year that includes the Vesting Date, except as otherwise provided
in Section 9.

 

8.             Dividend, Voting and Other Rights.  Grantee shall have no rights
of ownership in the shares of Common Stock underlying the PRSUs and shall have
no right to vote such shares of Common Stock until the date on which the shares
of Common Stock are transferred to Grantee pursuant hereto.  Dividend
equivalents will be paid in cash on the shares of Common Stock underlying the
PRSUs and shall be deferred (with no earnings accruing) until and paid
contingent upon the earning of the related PRSUs and paid at the same time the
underlying shares are transferred to the Grantee.

 

9.             Retention of PRSUs by the Company.  The shares of Common Stock
underlying the PRSUs shall be released to Grantee by the Company’s transfer
agent at the direction of the Company.  At such time as the PRSUs become payable
as specified in this Agreement, the Company shall direct the transfer agent to
forward the applicable number of shares of Common Stock to Grantee except in the
event that Grantee has notified the Company of his or her election to satisfy
any tax obligations by surrender of a portion of such shares, the transfer agent
will be directed to forward the remaining balance of shares after the amount
necessary for such taxes has been deducted.

 

10.           Compliance with Law.  The Company shall make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any PRSUs or shares of Common Stock or other securities
pursuant to this Agreement if the issuance thereof would, in the reasonable
opinion of the Company, result in a violation of any such law.

 

11.           Relation to Other Benefits.  Any economic or other benefit to
Grantee under this Agreement shall not be taken into account in determining any
benefits to which Grantee may be entitled.

 

12.           Amendments.  Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of Grantee under this Agreement without Grantee’s consent.

 

13.           Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

14.           Withholding Taxes.  To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by Grantee under this Agreement, and the amounts
available to the Company for such withholding are insufficient, it will be a
condition to the receipt of such payment or the realization of such benefit that
Grantee make arrangements satisfactory to the Company for payment of the balance
of such taxes to be withheld, which arrangements (in the discretion of the
[Board] Committee) may include relinquishment of a portion of such benefit.  If
Grantee fails to make arrangements for the payment of tax, the Company will
withhold shares of Common Stock having a value equal to the amount required to
be withheld.  Notwithstanding the foregoing, when Grantee is required to pay the
Company an amount required to be withheld under applicable income and employment
tax laws, Grantee may elect to satisfy the obligation, in whole or in part, by
electing to have withheld, from the shares required to be delivered to Grantee,
shares of Common Stock having a value equal to the amount required to be
withheld.  The shares used for tax withholding will be valued at an amount equal
to the Market Value per Share of such shares of Common Stock on the date the
benefit is to be included in Grantee’s income.  In no event will the Market
Value per Share of the shares of Common Stock to be withheld and

 

3

--------------------------------------------------------------------------------


 

delivered pursuant to this Section to satisfy applicable withholding taxes in
connection with the benefit exceed the minimum amount of taxes required to be
withheld.

 

15.           Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan.  In the event of any inconsistent provisions between
this Agreement and the Plan, the Plan shall govern.  Capitalized terms used
herein without definition shall have the meanings assigned to them in the Plan. 
The [Board] Committee, acting pursuant to the Plan shall, except as expressly
provided otherwise herein, have the right to determine any questions which arise
in connection with this grant.

 

16.           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, administrators,
heirs, legal representatives and assigns of Grantee, and the successors and
assigns of the Company.

 

17.           Governing Law.  The interpretation, performance, and enforcement
of this Agreement shall be governed by the laws of the State of Georgia, without
giving effect to the principles of conflict of laws thereof.

 

18.           Notices.  Any notice to the Company provided for herein shall be
in writing to the Company, marked Attention: Vice President-General Counsel and
Secretary, and any notice to Grantee shall be addressed to said Grantee at his
or her address currently on file with the Company.  Except as otherwise provided
herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class
registered mail, postage and fees prepaid, and addressed as aforesaid.  Any
party may change the address to which notices are to be given hereunder by
written notice to the other party as herein specified (provided that for this
purpose any mailed notice shall be deemed given on the third business day
following deposit of the same in the United States mail).

 

19.           Compliance with Section 409A of the Code.  To the extent
applicable, it is intended that this Agreement and the Plan comply with the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) do not apply to Grantee.  This Agreement and the Plan
shall be administered in a manner consistent with this intent.

 

20.           Counterparts.  This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute the
same instrument.

 

21.           Data Protection. By signing below, Grantee consents to the Company
processing Grantee’s personal data provided herein (the “Data”) exclusively for
the purpose of performing this Agreement, in particular in connection with the
earning of PRSUs awarded herein.  For this purpose the Data may also be
disclosed to and processed by companies outside the Company, e.g., banks
involved.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement, as of the day and year first above written.

 

 

 

GEORGIA GULF CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

5

--------------------------------------------------------------------------------
